Citation Nr: 0910799	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-17 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The Veteran had active service from February 1988 to April 
1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The Veteran testified before a Decision Review Officer at a 
June 2004 hearing at the RO.  The Veteran also testified 
before the undersigned at a September 2005 Travel Board 
hearing at the RO.  Transcripts of each hearing have been 
associated with the file.

This matter was previously before the Board in January 2006.  
At that time, the Board denied the Veteran's claim for an 
initial compensable evaluation for bilateral pes planus and 
remanded the Veteran's claim for an initial evaluation in 
excess of 10 percent for chronic lumbar strain for further 
development.

The Veteran appealed the Board's January 2006 decision that 
denied entitlement to an initial compensable evaluation for 
bilateral pes planus to the United States Court of Appeals 
for Veterans Claims (Court).  In September 2007, the 
Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Partial Remand (Joint Motion).  In a September 
2007 Order, the Court granted the motion, vacated the portion 
of the Board's January 2006 decision that denied an initial 
compensable evaluation for bilateral pes planus, and remanded 
the matter to the Board for action consistent with the Joint 
Motion.  The Joint Motion also noted that the Court did not 
have jurisdiction over the appellant's claim of entitlement 
to an initial evaluation in excess of 10 percent for a 
service-connected low back disability that was remanded by 
the Board.

This case was most recently before the Board in March 2008, 
wherein the Board, in order to comply with the Joint Motion, 
remanded the Veteran's claim of entitlement to an increased 
disability rating for bilateral pes planus for additional 
development and due process consideration.  The case has been 
returned to the Board for appellate consideration.

The Board notes that in a statement received by the Board in 
March 2009, the Veteran appears to raise a claim for an 
increased rating for service-connected back disability, 
requested a personal hearing with regard to that claim.  As 
this matter has not been developed for appellate 
consideration, it is referred to the RO for appropriate 
action.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
Veteran's pending claim of entitlement to an increased 
disability rating for bilateral pes planus. So, regrettably, 
this clam is again being remanded to the RO via the Appeals 
Management Center (AMC).  VA will notify him if further 
action is required on his part.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2008).  

Under 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2008), the VA has a duty to assist a claimant 
by providing a medical examination when the medical evidence 
is not sufficient to allow the Secretary to make a 
determination on the claim.  The Joint Motion noted that a 
remand to the Board was necessary to ensure the appellant 
received a thorough and contemporaneous examination with 
regard his service-connected bilateral pes planus disability.  
See 38 C.F.R. § 3.327 (2008); see also Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  

In this regard, the Joint Motion noted that the most recent 
medical evidence of record before the Board in January 2006 
was a private examination report from a podiatrist, dated in 
April 2004.  The Joint Motion also noted that the Veteran 
testified at the June 2004 and September 2005 hearings that 
his service-connected bilateral foot disability had worsened.  
As such, the Joint Motion noted that record appeared to 
suggest that the Veteran's bilateral foot disability had 
worsened since the receipt of the last piece of medical 
evidence (in April 2004) and the Board's January 2006 
decision.  In light of this, as previously noted, the Board 
remanded the Veteran's claim in March 2008 in order  to 
obtain contemporaneous examination to ascertain the present 
level of disability of the Veteran's service-connected 
bilateral pes planus.  

Pursuant to the Board's March 2008 remand, the Veteran was 
scheduled for VA examinations in May 2008, July 2008, August 
2008, and September 2008, in order to evaluate the current 
manifestations and severity of his bilateral pes planus, but 
he failed to report for his evaluations as scheduled.  
However, it appears that the Veteran failed to report for his 
VA examination because he is currently incarcerated.  In 
February 2009, the Veteran submitted verification of 
incarceration indicating that he has been incarcerated since 
at least July 2007.  The duty to assist incarcerated veterans 
requires that VA tailor its assistance to meet the particular 
circumstances of confinement, as such individuals are 
entitled to the same care and consideration given to their 
fellow veterans.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). 

In Bolton v. Brown, 8 Vet. App. 185 (1995), the United States 
Court of Appeals for Veterans Claims (Court) addressed a 
similar situation in which the Board had remanded a case for 
a VA psychiatric examination.  Id. at 187.  The RO indicated 
the examination could not be conducted because of the 
veteran's incarceration and informed him that "since no 
current medical evidence is available, no change is warranted 
in the current evaluation of your [PTSD]."  Id. at 188.  The 
Court held that, because the record did not contain 
information concerning the RO's efforts to have an 
examination conducted at the correctional facility by a fee-
based or VA physician, the unique circumstances of that case 
required a remand "to provide the Secretary with another 
opportunity to fulfill his statutory duty to assist this 
appellant in developing the facts of his claim."  Id. at 
191.  

Nevertheless, the Court also indicated that, notwithstanding 
the duty to assist, VA is not authorized by statute or 
regulation to subpoena the warden of a state correctional 
facility and direct the release of the Veteran from that 
facility.  Id.   In short, having the Veteran examined is 
contingent on the actual feasibility of accommodating his 
situation and circumstances of confinement, bearing in mind 
an examination only may be possible if some sort of mutual 
arrangement can be made for an in-house evaluation.

Accordingly, the case is REMANDED for the following action:

1.  If the Veteran has not been released 
from prison, the RO should determine if 
it is possible to conduct an examination 
at the correctional facility where he is 
currently incarcerated - perhaps using 
an in-house podiatrist under a fee-basis 
contractual arrangement.  If this is 
possible, then an examination should be 
conducted in accordance with the 
instructions provided below(*).  If not, 
the RO should document what specific 
efforts were made to enable such an 
examination to be conducted.

*If a podiatry evaluation can be 
arranged, have the designated examiner 
ascertain the nature and extent of the 
Veteran's service-connected bilateral pes 
planus.  

The examiner should specifically comment 
on the clinical manifestation, to include 
whether the Veteran's bilateral pes 
planus is manifested by weight-bearing 
line over or medial to the great toe, 
inward bowing of the tendo achillis, pain 
on manipulation and use of the feet, 
deformity (pronation, abduction, etc.), 
level of pronation and/or abduction, 
swelling on use, characteristic 
callosities, and/or spasm of the tendo 
achillis on manipulation, not improved by 
orthopedic shoes or appliances.

The examiner should state whether there 
is additional functional limitation due 
to factors such as pain, weakness, 
fatigability, or incoordination.  If 
there is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the examination 
report.  Additionally, the examiner is 
asked to provide a full description of 
the effects of this disability on the 
Veteran's ordinary activity.

All necessary tests should be conducted.  
The claims folder should be reviewed in 
conjunction with such evaluation, and the 
examination report should indicate that 
such review was performed.  The examiner 
must explain the rationale for all 
opinions given.

2.  Thereafter, readjudicate the issue of 
entitlement to an initial compensable 
evaluation for bilateral pes planus on 
appeal, to include consideration of 
staged ratings.  If the benefit sought is 
not granted, issue a supplemental 
statement of the case and afford the 
appellant and his representative an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board, as warranted.

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




